Citation Nr: 0713404	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-15 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating, greater than 30 
percent, for major depressive disorder (MDD).

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1981 to October 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board notes the issues were last adjudicated in a March 
2005 Statement of the Case (SOC).  Since that time, 
additional, non-duplicative evidence, to include medical 
records and lay statements, were received showing recent 
treatment and the current severity of various medical 
conditions, but not regarding any of the conditions currently 
on appeal.  Review by the agency of original jurisdiction 
(AOJ) is not needed because the evidence received is 
irrelevant to the issues currently on appeal.  That is, the 
medical records indicate the veteran's on-going treatment for 
various conditions, mostly musculoskeletal, submitted in 
support of an unrelated claim before the AOJ.  The current 
severity of the veteran's musculoskeletal conditions is not 
on appeal here and, therefore, the newly obtained evidence 
does not need additional AOJ review.  See 38 C.F.R. 
§ 19.37(a).   

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's MDD is manifested by anxiety, irritability, 
depressed mood, memory impairment, lack of concentration, 
sleep disturbance, some social aversion and flat affect, all 
resulting in moderately severe social and occupational 
impairment.

2.  The veteran does not currently have bilateral 
sensorineural hearing loss, and a chronic hearing loss 
disorder was not factually shown during service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but no 
more, for MDD have been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2006).

2.  The veteran's claimed hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, and 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Increased Rating (MDD)

The veteran left the military service under a medical 
discharge due to various physical injuries.  The veteran 
alleges that his intention was to extend his military career 
longer than the 15 years; the forced early retirement led to 
his current psychiatric condition.  His service medical 
records indicate psychiatric treatment sessions prior to 
discharge due to his depressed mood and the feeling that he 
let his family down.  

The veteran argues that the current severity of his MDD 
warrants a higher rating than 30 percent.  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  For a claim for an increased rating, 
such as the disability in this case, the primary concern is 
the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

38 C.F.R. § 4.130, Diagnostic Code 9435. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning Scale (GAF) 
score is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the veteran's GAF scores have ranged from 45 to 
55.  The DSM-IV provides for a GAF rating of 41-50 for 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds the 
veteran is entitled to a 50 percent rating, but no more, for 
his MDD applying all reasonable doubt in his favor.  

The veteran's outpatient treatment records from 2002 to 2005 
indicate a diagnosis of MDD with GAF scores between 50 and 
55.  Symptoms include depressed mood, irritability, anxiety, 
nightmares and intrusive thoughts.  Sleep disturbances were 
noted, but mostly due to the veteran's sleep apnea.  At one 
point the veteran was also diagnosed with post-traumatic 
stress disorder (PTSD), but the more recent treatment records 
suggest the condition had resolved.  

The veteran was most recently afforded a VA examination in 
June 2004 where he was diagnosed with MDD and assigned a GAF 
score of 45.  The examiner noted the veteran's symptoms of 
depression, anxiety, lack of concentration and poor memory 
due to his lack of concentration.  It was also indicated the 
veteran has good familial relationships, although prefers 
social isolation and has few friends.  Overall, the veteran 
was coherent, logical and cooperative.  Regarding the 
severity of the veteran's condition, the examiner opined as 
follows:

[GAF] 45 is given based on the veteran is able to take 
care of his basic needs, but he is unable to be 
employable at this time because he is unable to handle 
the stress at work due to his anxiety and depressive 
symptoms, and which became worse following his heart 
problems.

Based on the information that is available and the 
interview, the veteran is most likely than not suffering 
with depressive symptoms, which are severe enough to 
cause problems with his day-to-day life, especially he 
is unable to enjoy any pleasurable activities and unable 
to go to work because he is unable to handle stress at 
work.  His problems may have got worse secondary to his 
heart disease which is the significant stressor for him 
at this time physically and also emotionally.
	
This case is unique because although the veteran received GAF 
scores in the "serious symptoms" range, the actual 
description of symptoms more nearly fits the rating criteria 
for 30 percent, or a more moderate condition.  That is, 
although he reports having very little social interaction and 
few friends, the veteran has been married since 1994, has two 
children and overall has a very good familial support system.  
He has been hospitalized for other various medical 
conditions, but not for his psychiatric condition.  Although 
he has some sleep disturbance, his psychiatric condition does 
not seem to be the sole culprit, but rather sleep apnea and 
arthritic pain play the larger role.  Overall, the veteran 
was always described as alert, cooperative and logical.  He 
denied any history of panic attacks, hallucinations or 
suicidal ideation.  

The main manifestations of his psychiatric condition include 
depressed mood, anxiety, lack of concentration and memory 
problems due to his lack of concentration.  Such 
manifestations more nearly fit the 30 percent rating 
criteria.  It is also noteworthy that medical records from 
1997 to 2002 indicate the veteran as a "poor historian" who 
"exaggerate[s] problems."  

However, it is clear that the veteran suffers from a 
multitude of medical conditions that seem to aggravate his 
psychiatric condition and that medical examiners have 
consistently assessed the veteran's GAF score most frequently 
in the 45 to 50 range.  The most recent examiner, moreover, 
opined the veteran's condition is so severe he cannot 
currently work.  The June 2004 examiner's opinion seems to 
base his opinion on the combination of all the veteran's 
medical conditions rather than solely considering the 
psychiatric condition, but it is clear that the physical and 
mental conditions are not completely mutually exclusive.  

The medical evidence is at least in equipoise and, 
accordingly, the veteran is entitled to the benefit of the 
doubt.  The Board concludes the veteran is entitled to an 
increased rating of 50 percent, but no more, for MDD. 

A rating higher than 50 percent is clearly not warranted.  
The veteran has consistently denied suicidal or homicidal 
thoughts.  His daily activities are not affected by symptoms 
such as fantasy, confusion, panic, or explosive periods of 
aggressiveness. There is no evidence showing impaired impulse 
control.  That is, there is no objective evidence of acts of 
physical violence towards others.  Although the veteran may 
have some memory difficulties, he has not been disoriented to 
time or place, nor has he demonstrated memory loss such as 
names of relatives, his own name, etc.  He has never 
demonstrated impaired speech.  He remains coherent and 
organized.  He does not experience delusions or 
hallucinations, and he has not exhibited inappropriate 
behavior.  Reality testing has not been impaired.  For these 
reasons, the preponderance of the evidence is against any 
higher rating.

Service Connection (Hearing Loss)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for bilateral sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a). As will be explained below, no 
legal presumption is applicable here because there is no 
medical evidence that the veteran currently has hearing loss. 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the veteran alleges that his hearing loss began while 
in the military.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current hearing and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The veteran's military records indicate he served mainly as a 
systems operator, but also spent time as a signals analyst.  
His DD-214 does not indicate he ever served in a foreign 
country or is otherwise indicative of combat involvement.  
His service medical records indicate treatment for ear pain 
in December 1987 where he was diagnosed with left ear externa 
otitis.  A subsequent record indicates a complaint of right 
ear pain, but overall his service medical records are silent 
as to any injury or trauma involving excessive noise or 
hearing loss.  In short, his records are not indicative of 
excessive noise exposure.  

Rather, the most compelling evidence within the veteran's 
service medical records are audiotory testing results from 
his June 1981 entrance examination compared to his May 1995 
separation examination, which show worsened hearing.  
Specifically, the veteran's hearing test results from 1981 
are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
5
0
0
5

In contrast, his hearing test results in May 1995 are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
30
LEFT
20
20
10
20
30

It is noteworthy that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Accordingly, although the veteran's hearing acuity 
diminished, the May 1995 test results are not indicative of 
hearing impairment as defined by 38 C.F.R. § 3.385.  In 
short, although the veteran left the military with slightly 
worsened hearing, his service medical records are devoid of a 
chronic hearing disability.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran currently has bilateral 
hearing loss related to any incident of service.  The Board 
concludes he does not. 

After service, the veteran failed to submit or identify any 
medical evidence indicative of current hearing loss.  
Although voluminous post-service treatment records are of 
record, none indicate any treatment, complaints or diagnosis 
of bilateral sensorineural hearing loss.  Although the 
veteran would be competent to state he experiences decreased 
hearing acuity, he has actually never stated such.  The claim 
was filed based strictly on the incorrect argument that 
hearing loss was shown at separation from service.  In the 
course of pursuing this claim or throughout the medical 
treatment records, the veteran has never stated he feels his 
hearing is impaired.  Therefore, not only is there lack of a 
medical diagnosis of hearing loss, but there is also a lack 
of any lay statements concerning this.  In order to prevail 
on the issue of service connection, first and foremost, there 
must be medical evidence of a current disability.  See 
Hickson, 12 Vet. App. at 253.  There simply is no such 
evidence here. 

In short, there simply is no evidence that the veteran 
currently has bilateral sensorineural hearing loss and, 
therefore, service connection is not warranted. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in April 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The 2004 letter told him to provide any 
relevant evidence in his possession.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Similarly, in regard to the 
increased rating issue, since the Board has concluded that 
the preponderance of the evidence warrants an increased 
rating for the entire applicable time period there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  Id.

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes, with regard to the hearing loss claim, 
an examination is not needed in this case because there is no 
evidence, lay or medical, indicating the veteran has 
decreased hearing acuity.  Without some type of evidence 
showing the claimed condition actually exists, VA does not 
have a duty to provide an examination.  

In regard to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
MDD since he was last examined.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2004 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examination in this case is adequate upon which 
to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to an increased rating of 50 percent, but no 
more, for major depressive disorder is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



REMAND

The veteran alleges his problems with high blood pressure 
began during his military career.  Although, at the time, he 
was never put on medication, his blood pressure was often 
monitored.  

The veteran's service medical records confirm high blood 
pressure readings throughout his lengthy military service in 
which the veteran was often monitored and checked for 
hypertension.  The service medical records also indicate an 
April 1987 diagnosis of "borderline hypertension" where no 
medical treatment was deemed necessary.  Throughout his 
military service, examiners suspected hypertension, 
especially in light of the veteran's struggles with his 
weight, and indeed noted his high blood pressure on periodic 
examinations and his separation examination.  The veteran's 
current diagnosis of hypertension is well documented in the 
medical records. 

The pre- and post- service medical records are not 
dispositive, but they are sufficient to raise the possibility 
that the veteran's current hypertension could be related to 
his in-service frequent high blood pressure.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  A VA examination is 
indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Cleveland, Ohio and Canton, Ohio from 
March 2005 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
for his claimed hypertension.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
that his current hypertension is related to 
the veteran's in-service treatment or high 
blood pressure.  Pertinent documents in the 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, resolving 
any conflicting medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


